Case 9:20-bk-11486-DS     Doc 39 Filed 02/11/21 Entered 02/11/21 17:12:48   Desc
                           Main Document    Page 1 of 3


     Leslie A. Cohen, Esq. (SBN: 93698)
 1           leslie@lesliecohenlaw.com
 2   J’aime K. Williams, Esq. (SBN 261148)
             jaime@lesliecohenlaw.com
 3   LESLIE COHEN LAW, PC
     506 Santa Monica Blvd., Suite 200
 4   Santa Monica, CA 90401
     Telephone: (310) 394-5900
 5
     Facsimile: (310) 394-9280
 6

 7 Attorneys for Debtor in Possession
 8                         UNITED STATES BANKRUPTCY COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10                              NORTHERN DIVISION
                                           )
11   In re                                 ) Case No.: 9:20-bk-11486-DS
12                                         )
     SANTA MARIA BREWING CO INC.,          ) Chapter 11
13                                         )
                                           ) DECLARATION OF BYRON MOLES RE
14                                         ) CURRENT OPERATIONS
                                           )
15                    Debtor and           )
16                    Debtor in Possession ) Date: April 14, 2021
                                           ) Time: 11:30 a.m.
17                                         ) Courtroom 201
                                           )
18                                         )
                                           )
19                                         )
20                                         )

21
22
23
24
25
26
27
28
                                             1
Case 9:20-bk-11486-DS   Doc 39 Filed 02/11/21 Entered 02/11/21 17:12:48   Desc
                         Main Document    Page 2 of 3
        Case 9:20-bk-11486-DS                      Doc 39 Filed 02/11/21 Entered 02/11/21 17:12:48                                     Desc
                                                    Main Document    Page 3 of 3

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                              506 Santa Monica Blvd., Suite 200, Santa Monica, CA 90401

A true and correct copy of the foregoing document entitled (specify): DECLARATION OF BYRON MOLES RE
CURRENT OPERATIONS will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
___2/11/21__, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
Hagop T Bedoyan hagop.bedoyan@mccormickbarstow.com, terry.douty@mccormickbarstow.com
Leslie A Cohen leslie@lesliecohenlaw.com, jaime@lesliecohenlaw.com;olivia@lesliecohenlaw.com
Jamie P Dreher jdreher@downeybrand.com, mfrazier@downeybrand.com;courtfilings@downeybrand.com
Lori L Enrico lori@giannettaenrico.com, melanie@giannettaenrico.com
Brian D Fittipaldi brian.fittipaldi@usdoj.gov
United States Trustee (ND) ustpregion16.nd.ecf@usdoj.gov
Larry D Webb Webblaw@gmail.com, larry@webblaw.onmicrosoft.com
    Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _2/11/21____, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)_______, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 2/11/21                           Olivia Hill                                                  /s/ Olivia Hill
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                      F 9013-3.1.PROOF.SERVICE
